                     Case 1:19-cv-08090-AJN Document 42
                                                     41 Filed 11/25/20 Page 1 of 1

                            Michael Faillace & Associates, P.C.
                                                  Employment and Litigation Attorneys

         60 E. 42nd Street, Suite 4510                                                             Telephone: (212) 317-1200
         New York, New York 10165                                                                   Facsimile: (212) 317-1620
         _________                                                                                                      11/25/20
         jgottheim@faillacelaw.com

                                                                                          November 25, 2020

         VIA ECF
         Hon. Alison J. Nathan
         United States Magistrate Judge
         United States Courthouse
         40 Foley Sq.
         New York, NY 10007

                                     Re:      Urzua et al v. el Porton Bar & Restaurant Corp. et al
                                              Index No. 19-cv-08090-AJN

         Your Honor:

                 We represent Plaintiffs Elidagat Urzua and Plaintiff Antonia Ramos Anastacio Ramos
         (“Plaintiffs”) in the above-referenced matter. I write to request an adjournment of the Case
         Management Conference in this matter which was recently rescheduled for December 3 2020 at
         3:45 p.m.

                 The parties engaged in a mediation session on November 23 (see my letter motion of
         November 11). At said mediation session, the parties reached an agreement in principal to
         resolve this litigation. The parties, through their respective counsel, are in the process of working
         out the details of such agreement. Accordingly, it is respectfully requested that the Court adjourn
         next week’s conference.
                                                                                                                SO ORDERED.

                  On behalf of Plaintiffs, I thank the Court for its time and attention.
The conference is adjourned sine die pending
the parties pursuit of settlement. The parties are
instructed to submit a joint letter by December 18,            Respectfully Submitted,                                11/25/20
2020 updating the Court on the status of
settlement.
                                                               /s/Jordan Gottheim
                                                               Jordan Gottheim



         cc: Defendants’ Cousnel (via ECF)




                                     Certified as a minority-owned business in the State of New York
